435 F.2d 149
Robert M. ROSE, and Doris D. Rose, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 29188.
United States Court of Appeals, Fifth Circuit.
October 14, 1970.
Rehearing Denied and Rehearing En Banc November 16, 1970.

Appeal from decision of the United States Tax Court, 52 T.C. 521; Hoyt, Judge.
Robert M. Rose, M.D., in pro. per.
George J. Tomlinson, New Orleans, La., Johnnie M. Walters, Asst. Atty. Gen., Lee A. Jackson, William Massar, Gary R. Allen, Attys., Tax Division, U. S. Dept. of Justice, K. Martin Worthy, Chief Counsel, Bobby D. Burns, Atty., I. R. S., Washington, D. C., for respondent-appellee.
Before TUTTLE, BELL and GOLDBERG, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1

1
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC



Notes:


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 [5th Cir., 1970]


PER CURIAM:

2
The Petition for Rehearing is denied and the Court having been polled at the request of one of the members of the Court and a majority of the Circuit Judges who are in regular active service not having voted in favor of it, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is also denied.